Citation Nr: 1521860	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-08 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for sensory loss of the left lower extremity, evaluated as 0 percent disabling from August 13, 1999 and as 10 percent disabling from December 21, 2006.

2.  Entitlement to an effective date earlier than August 13, 1999, for the grant of service connection for sensory loss of the left lower extremity.

3.  Whether new and material evidence has been received sufficient to reopen a claim seeking service connection, to include on a secondary basis, for back disability.

4.  Whether new and material evidence has been received sufficient to reopen a claim seeking service connection for schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was scheduled to appear for a Board hearing in June 2014.  However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, has been deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).

The Board notes that the Veteran submitted a statement indicating that he wanted to reopen service connection for "foot drop" in October 2012.  However, the issue of whether or not the Veteran has foot drop has been adjudicated in connection with the issue of sensory loss of the left lower extremity.  The August 2012 rating decision, in assigning an evaluation for sensory loss of the left lower extremity, determined that a higher rating was not warranted because there is no evidence of foot drop.  Accordingly, the Board has considered the Veteran's statement in conjunction with his claim for increased rating for sensory loss of the left lower extremity.

The Board also notes that the RO developed for appellate review the issue of entitlement to an effective date earlier than December 2006 for the award of a 10 percent rating for sensory loss of the left lower extremity.  The RO's action in developing this as a separate issue is truly inexplicable, given that the matter of the proper initial disability rating for the sensory loss matter has been developed for appellate review.  In point of fact, the Veteran's request for an earlier effective date is nothing more than a request for a higher evaluation during the earlier staged rating.  Consequently, there is no cognizable separate issue concerning the effective date of the assignment of a 10 percent rating.  Rather, the Board, in reviewing the severity of the disability for all periods at issue in this appeal, will determine, on the facts found, whether the Veteran is entitled to higher disability ratings during each staged period.

The Board does point out, however, that the Veteran's September 2012 disagreement concerning the effective date is reasonably construed to constitute a disagreement as to the August 13, 1999 effective date assigned the date of service connection.  The Board will address that matter further in the remand portion of this action.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The issue of entitlement to an effective date earlier than August 13, 1999, for the award of service connection for sensory loss of the left leg is addressed in the REMAND section, and is REMANDED to the Appeals Management Center.


FINDINGS OF FACT

1.  Sensory loss of the left lower extremity has been manifested by moderate incomplete paralysis of the superficial peroneal nerve throughout the entire period at issue.

2.  Service connection for back disability was last denied in a November 2007 Board decision.

3.  Evidence received since the November 2007 Board decision does not raise a reasonable possibility of substantiating the claim of service connection for back disability.

4.  Service connection for schizophrenia was last denied in a November 2007 Board decision.

5.  Evidence received since the November 2007 Board decision does not raise a reasonable possibility of substantiating the claim for schizophrenia.


CONCLUSIONS OF LAW

1.  From August 13, 1999 to June 7, 2010, the criteria for a 10 percent rating, but no higher, for sensory loss of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.124a including Diagnostic Code 8522 (2014).

2.  New and material evidence has not been submitted to reopen the claim of service connection for back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2014).

3.  New and material evidence has not been submitted to reopen the claim of service connection for schizophrenia.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The appellant was provided with a notification letter in August 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met here.  The Veteran's service records and private treatment records have been obtained.  Regarding his claim for increased rating for sensory loss, left lower extremity, the Veteran was afforded an adequate VA examination in May 2011.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as in the present case, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco, 7 Vet. App. at 55; Hart, 21 Vet. App. at 505.

The Veteran's sensory loss of the left lower extremity has been rated as 0 percent disabling from August 13, 1999 and as 10 percent disabling from December 21, 2006 under Diagnostic Code (DC) 8522.

Under DC 8522, neuralgia/incomplete paralysis of the musculocutaneous (superficial peroneal) nerve will be noncompensably rated if only of mild severity or degree.  A 10 percent evaluation is assigned for moderate incomplete paralysis of the superficial peroneal nerve.  A 20 percent evaluation is assigned for severe incomplete paralysis of the superficial peroneal nerve.  A 30 percent evaluation, the highest schedular rating available under this particular code provision, is assigned for complete paralysis of the superficial peroneal nerve; eversion of foot weakened.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Board observes that the words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

At the outset, the Board notes that an increased rating is not warranted for sensory loss of the left lower extremity from July 8, 2010.  On that date, the RO assigned a temporary 100 percent rating for ankylosis with loss of use of the left lower extremity.  Thereafter, from November 11, 2011, a 40 percent rating for ankylosis with loss of use of the left foot was assigned, which is the maximum allowable under the "amputation rule."  38 C.F.R. §§ 4.25, 4.68, 4.71a, DCs 5165, 5166, 5167 (providing that amputation of the leg below the knee, amputation of the forefoot and loss of use of the foot all warrant a 40 percent rating) (2014).  The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed.  38 C.F.R. § 4.68 (2014).  Thus, since November 11, 2011, a rating in excess of 10 percent for sensory loss, left lower extremity is not warranted as a matter of law because the symptomatology is within the area envisioned by the 40 percent rating for amputation.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The remainder of the analysis will therefore focus on the evidence from August 13, 1999  to July 7, 2010.  The relevant evidence of record includes VA treatment records and examination reports dated from August 1999 to April 2010.

In August 1999, physical examination revealed that the Veteran's deep tendon reflexes (DTRs) were absent in the left lower extremity, prompting the examiner to note a diminished sensory function.

On September 1999 VA examination of the left ankle, the Veteran reported left ankle pain.  Deep sensory function to pinprick was absent throughout the left foot, however, the Veteran did respond by withdrawing to noxious stimuli.  

In March 2001, examination revealed a sensory decrease in the left foot.

In May 2001, Veteran reported radiating pain in left leg with intermittent numbness.

On September 2001 VA examination, no neurologic defect, including foot drop on the left side, was noted.  

In July 2002, the Veteran complained of radiating pain in the left leg.  Physical examination revealed lower extremity motor and sensory were within normal limits.
 
In January 2004, the Veteran complained of leg pain and intermittent numbness, but no weakness.  Physical examination revealed that lower extremity motor and sensory were within normal limits.  DTRs were 1+ (hypoactive) bilaterally.

In February 2004, the Veteran complained of excruciating, aching, throbbing and tingling pain that goes to both lower extremities all the way down to his feet.  Motor strength, sensation, DTRs were normal in the lower extremities.

In March 2005, the Veteran complained of left leg numbness but no weakness.  On examination, motor and sensory were grossly intact.

In January 2006, the Veteran reported radiating pain in in the legs.  Examination of the lower extremities showed normal strength, reflexes, and sensation. 

In September 2006, motor strength and sensation were normal.  DTRs were equal bilaterally. 

A December 2006 neurological examination of the Veteran's left ankle revealed a slight loss of sensation.
  
In January 2007, the Veteran reported left leg pain.  He denied any numbness or tingling.  Examination revealed normal muscle strength in lower extremities, sensation intact to light touch, motor coordination within normal limits.  

From March 2007 to December 2007, the Veteran continued to complain of pain in the left leg.  He also denied numbness and tingling.

On January 2009 neurological examination, motor strength was normal, sensory was decreased to pin prick in the tibial nerve, reflexes were 1 (hypoactive) to 2+ (normal) bilaterally.  The examiner assessed "some sensory loss."

In March 2009, no motor deficiencies were observed.  The Veteran did not drag his feet, and there was no evidence of foot drop.  

In September 2009, the Veteran reported pain in his feet which was new, near where the pin (from his prior left ankle surgery) is placed.  He also reported that he had recently presented to the emergency room for numbness and tingling.  

In October 2009, the Veteran reported pain from the left hip to the toes.  He denied numbness or tingling.  Physical examination revealed normal muscle strength in the lower extremities, and no neurological deficits.  

In sum, the medical evidence of record indicates that the Veteran frequently complained of radiating pain to the left lower extremity with intermittent numbness.   Physical examination of the Veteran's left lower extremity often revealed diminished sensory function.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating for "moderate" incomplete paralysis of the superficial peroneal nerve, resulting in sensory loss, left lower extremity, is warranted during the entire appeal period.

However, the evidence does not indicate that a higher 20 percent evaluation is warranted for "severe" incomplete paralysis of the superficial peroneal nerve.  Here, the evidence demonstrates that the Veteran's symptoms are wholly sensory in nature (i.e., radiating pain and numbness) and, as such, should be rated at most to a moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).

The Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The rating schedule addresses impairment of motor and sensory functions.  Higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As each disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


Claims to Reopen

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence is evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
 
The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

A.  Back disability

The Board initially denied the Veteran's claim of service connection for residuals of a back injury in a June 1979 decision on the basis that the Veteran's back disorder was not related to any injury he might have sustained in service.   The Board pointed out that the evidence of record indicated that the Veteran's current back disability was the result of 2 post-service automobile accidents.   In an October 1991 decision, the Board found that new and material evidence had been submitted to reopen a claim of entitlement to service connection for a back disorder.  The matter was remanded several times.  In April 1997, the Board issued a final decision denying service connection for back disability on the basis that the back disability was not related to service or to the service-connected left ankle disability.  Thereafter, the Veteran attempted to reopen his claim of service connection for a back disability on various occasions.  Those petitions were all denied, most recently by a November 2007 Board decision.  

Evidence of record in November 2007 consisted of service medical records (SMRs), VA and private treatment records and examinations from April 1972 through 2007, and a February 2000 RO hearing transcript.  SMRs and VA treatment records from 1973 through 1976 did not reflect any back complaints.  A June 1978 VA hospitalization report shows an onset of low back pain in February 1978, following a motor vehicle accident (MVA).  A June 1990 VA examination report indicates that the Veteran might have some mechanical low back pain secondary to guarding of the left ankle.  An August 1993 VA examination resulted in the impression of chronic low back pain secondary to MVA times two.  The examiner commented that he was unable to say that the Veteran's back problems were secondary to his service-connected left ankle disorder.  On December 1994 VA examination, the examiner opined that the minor factor in the chronic lumbosacral strain "may be the slightly altered gait secondary to protection of the left ankle."  Subsequent treatment records through 2007 document ongoing complaints of low back pain.  On September 2001 VA examination, the examiner diagnosed a leg length discrepancy of no clinical significance.  A July 2002 statement from the Veteran's private chiropractor indicated that the Veteran's "anatomical short leg [...] contributes to the scoliosis of the lumbar spine."  Finally, during the Veteran's February 2000 RO hearing, he testified that he told a doctor about his back when he first left active service.  

Evidence added to the record since November 2007 consists of VA treatment records dated through June 2014.  These treatment records demonstrate a current low back disability.  However, this element of the claim was not in dispute at the time of the November 2007 Board decision.  Moreover, the evidence does not demonstrate that the low back disability was due to service or the service-connected left ankle disability.  Thus, new and material evidence has not been submitted sufficient to reopen the claim of service connection for a back disability.  Accordingly, the Board must deny the Veteran's petition to reopen this previously denied issue. 

B.  Schizophrenia

The RO initially denied the Veteran's claim for service connection for a nervous disorder in an April 1977 rating decision on the basis that there was no evidence of a nervous disorder in service.  In an April 2001 decision, the Board found that new and material evidence had been submitted to reopen a claim of entitlement to service connection for schizophrenia.  However, the Board in November 2007 denied the reopened claim on the basis that there was no evidence attributing the Veteran's schizophrenia to service.  

Evidence of record at the time of the last final denial included:  SMRs; VA psychiatric examination reports dated April 1972, March 1983, and December 2006; VA hospitalization reports dated October 1976 and June 1978; a November 1998 private treatment record; an August 2006 letter from a private physician indicating treatment for the Veteran's schizophrenia since the 1970s; VA treatment records from 2000 to 2007; and statements from the Veteran's friends and family members.

Evidence received since the last final denial consists of VA mental health records dated through January 2014 which indicate a diagnosis of paranoid schizophrenia, stable with current medications.   While these records demonstrate a current disability, the evidence does not demonstrate a diagnosis of schizophrenia in service or for years thereafter.  Moreover, the evidence does not suggest a nexus to service.  As no previously unestablished element of the claim has been furthered by the evidence received since November 2007, new and material evidence has not been submitted to reopen the claim of service connection for schizophrenia and the petition to reopen must be denied.


ORDER

A rating of 10 percent for sensory loss, left lower extremity is granted for the entire appeal period.

New and material evidence not having been received, the claim of service connection for back pathology is not reopened and the appeal is denied.

New and material evidence not having been received, the claim of service connection for schizophrenia, paranoid type, in remission, is not reopened and the appeal is denied.



REMAND

An August 2012 rating action granted service connection for sensory loss of the left lower extremity, assigning a noncompensable evaluation effective August 13, 1999, and a 10 percent evaluation effective December 21, 2006.  In a September 2012 statement, the Veteran expressed disagreement with the August 2012 rating action as to "all issues."  

The RO interpreted the Veteran's disagreement to extend to the assignment of a 10 percent rating effective December 2006.  As explained by the Board earlier, that involves more of a rating issue than an earlier effective date issue, and what the Veteran is seeking in that regard is a higher rating for an earlier period of a staged rating.  

The only interpretation of the Veteran's disagreement that doesn't reflect confusion with established caselaw is that the Veteran intended to challenge the effective date of the award of service connection for the disability.  To date, VA has not issued the Veteran a statement of the case on that matter.  Accordingly, the Board will remand the matter for the RO to afford the Veteran his due process right in this regard.

Accordingly, this case is REMANDED for the following action:

Issue the Veteran a statement of the case addressing the issue of entitlement to an effective date earlier than August 13, 1999, for the grant of service connection for sensory loss of the left lower extremity.  Advise the Veteran of the remaining time period for appealing the August 27, 2012 rating action as to that issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 
Department of Veterans Affairs


